Citation Nr: 1014097	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-01 008	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for the 
Veteran's service-connected posttraumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to September 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefit sought on appeal.  The 
Veteran appealed that decision, and the case was referred to 
the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 
50 percent for his service-connected posttraumatic stress 
disorder (PTSD).  The Board finds that additional development 
is necessary with respect to the Veteran's claim.  
Accordingly, further appellate consideration will be deferred 
and this matter is remanded to the RO/AMC for further action 
as described below.

The Veteran has argued that the current evaluation assigned 
for his posttraumatic stress disorder does not accurately 
reflect the severity of that disability.  The Board notes 
that the Veteran's most recent VA examination was conducted 
in June 2007.  In a March 2010 statement from the Veteran's 
representation the Veteran indicated that his posttraumatic 
stress disorder has deteriorated and is worse than indicated 
by the June 2007 examination conducted nearly three years 
ago.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability 
is worse than when previously rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the 
Veteran has indicated that his posttraumatic stress disorder 
results in significant limitations not indicated by the 
Veteran's earlier examination, the Board finds that a new 
examination is necessary to reach a decision on the Veteran's 
claim. 

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his posttraumatic stress 
disorder since August 2009.  If the 
Veteran indicates that he has received any 
treatment or evaluations, the RO/AMC 
should obtain and associate those records 
with the claims file.

2.  The Veteran should be afforded an 
appropriate examination to determine the 
severity of his posttraumatic stress 
disorder.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and indicate having 
done so in his report.  Following this 
review and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's condition in detail.  A clear 
rationale for all opinions is necessary 
and a discussion of the facts and 
principles involved would be of 
consideration assistance to the Board.  

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


